MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order affirming the Immigration Judge’s order of removal.
We have reviewed the record and petitioner’s response to the court’s order to show cause. We conclude that the BIA correctly determined that petitioner was not eligible for both special-rule cancellation of removal under section 203 of the Nicaraguan Adjustment and Central American Relief Act of 1997, and cancellation of removal under 8 U.S.C. § 1229b(b), because of his aggravated-felony conviction. See Pineda Apoldo v. Ashcroft, 111 Fed.Appx. 456, 457-58 (9th Cir.2004) (concluding that conviction under California Penal Code § 288(c) constitutes an aggravated felony); Ortiz v. INS, 179 F.3d 1148, 1154 n. 7 (9th Cir.1999) (stating that NA-CARA relief is not available to those convicted of an aggravated felony); 8 U.S.C. § 1229b(b)(1)(C) (barring cancellation of removal to those convicted of an aggravated felony).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.